     Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 1 of 34
                         88 Pine Street, 10th Floor, New York, NY 10005 | Telephone: (212) 398-0055 | Fax:
                         (212) 764-6620


                             Bruce E. Gerstein    Kimberly M. Hennings       Anna Tydniouk
                             Scott W. Fisher      Elena K. Chan              Aakruti G. Vakharia
                             Joseph Opper         Dan Litvin
                             Noah H. Silverman    Jonathan M. Gerstein

                             Sender’s e-mail:    bgerstein@garwingerstein.com




                                                         October 9, 2019



Via ECF

The Honorable Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street, Room 2550
New York, New York 10007

       RE:     In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

Dear Judge McMahon:

        In advance of the final pre-trial conference, and for the Court’s convenience, enclosed
please find four summary schedules:

       Schedule A: a summary table of Plaintiffs’ responses to Defendants’ objections to
       Plaintiffs’ Phase 1 exhibits.

       Schedule B: a summary table of Plaintiffs’ objections to Defendants’ Phase 1 exhibits.

       Schedule C: a summary table of Plaintiffs’ responses to Defendants’ objections to
       Plaintiffs’ Phase 2 exhibits; and

       Schedule D: a summary table of Plaintiffs’ objections to Defendants’ Phase 2 exhibits.

                                                     Respectfully submitted,


                                                     /s/ Bruce E. Gerstein
                                                     Bruce E. Gerstein
                     Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 2 of 34



                                                         SCHEDULE A
                              PLAINTIFFS’ RESPONSES TO DEFENDANTS’ OBJECTIONS
                                            TO PLAINTIFFS’ PHASE 1 EXHIBITS



 PTX          Defs’                                                    Bases for Admissibility
 Nos.       Objections

PTX-12    402, 403         This email string demonstrates the connection and overlap between the Namenda IR patent litigation and
                           related antitrust issues raised by Mylan during negotiations of the agreements at issue. Counsel for
                           Mylan has admitted that some or all of the money received by Mylan from the Lexapro Amendment was
                           to release the patent-related antitrust claims via the Namenda IR settlement agreement.


PTX-141   402, 403, 602,   This except of Forest’s privilege log, compiled by or on behalf of Forest by its lawyers and produced in
          802              this case, states 12 times that David Solomon is the “author” of the January 2010 “Mylan Deal Concept”
                           memos (PTX Nos. 162 and 165) that link the Namenda patent litigation with the Lexapro Amendment.
                           Mr. Solomon has denied being the author and made no efforts to determine who was the author, despite
                           being the 30(b)(6) witness designated by Forest to testify about these documents. PTX 141 is both
                           relevant and an admission by Forest.


PTX-156   802              This report prepared by the American Intellectual Property Law Association provides details on the
                           typical costs of litigation. It is not relied upon for the truth of the matter asserted. Rather, it is relied
                           upon by Plaintiffs’ expert for what a reasonable litigant would expect in terms of litigation costs.




                                                                 1
                      Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 3 of 34



 PTX          Defs’                                                 Bases for Admissibility
 Nos.       Objections

PTX-174   402, 403          These financial spreadsheets demonstrate the actual performance of the sales of Forest’s Lexapro
PTX-175                     authorized generic drug. This Court has ruled that this type of evidence “appears to the Court to be
PTX-632                     admissible evidence…” MIL Rulings at p. 7.
PTX-
1520
PTX-
1636



                            The legible portions of this Mylan document demonstrate the relative costs of Mylan manufacturing the
PTX-181   Illegible, 602,   Lexapro authorized generic product. A Mylan witness gave testimony about this document.
          802


PTX-396   402, 403, 802     This FTC study titled “Generic Drug Entry Prior to Patent Expiration: An FTC Study” reports on
                            historical patent owner win rates in Hatch-Waxman litigation. The Court has already rejected Forest’s
                            802 and 403 objections to the admissibility of this document. ECF No. 859 at 2 (“[T]his general
                            statistical evidence is neither hearsay nor unduly prejudicial.”).




                                                               2
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 4 of 34



 PTX         Defs’                                                Bases for Admissibility
 Nos.      Objections

PTX-433   802           These scientific documents are admissible for a non-hearsay purpose: irrespective of the truth of the
PTX-434                 statements they contain, they provide a readily understandable explanation for why Forest was willing to
PTX-435                 pay Mylan to drop its non-infringement defense.
PTX-436
PTX-437                 In addition, PTX-436 was drafted by Forest’s scientists acting within the scope of their employment with
                        Forest and is therefore not hearsay under FRE 801(d)(2)(D).

                        In addition, at trial Plaintiffs’ expert will provide the foundation for the “learned treatise” exception to the
                        hearsay rule under FRE 803(18).


PTX-619   802           This email string does not constitute hearsay. It is a business record maintained by Forest as part of its
                        normal business operations and was produced in this case. This email string was forwarded to Forest
                        during the negotiations between Forest and Mylan concerning the Namenda patent litigation and
                        associated antitrust claim threatened by Mylan. See, e.g., PTX 159 (demonstrating that PTX 619 was
                        forwarded to Forest’s in-house lawyers, Eric Agovino and Charles Ryan, who were overseeing the patent
                        litigation and involved in negotiations with Mylan).




                                                             3
                   Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 5 of 34



 PTX        Defs’                                                Bases for Admissibility
 Nos.     Objections

PTX-    402, 403, 802   This is a government report from the FTC on the effects of reverse payment agreements, and is publicly
1065                    available from their website. This report will be used in connection with Dr. Lamb and/or other expert
                        witnesses. Forest has already tried – and failed -- to exclude this study under FRE 402 and 403 in their
                        Motion in Limine No. 14 (ECF No. 796 at 1-3), which the Court denied. Order, ECF No. 859 at
                        10. Moreover, the document is not hearsay as it is a government report pursuant to FRE 803(8). The
                        FTC Act authorizes it to conduct such studies, see 15 U.S.C. §46(f), and the FTC report sets forth both its
                        findings and methodology in copious detail and has not been shown to be untrustworthy. Indeed, Chief
                        Judge Young, presiding over another reverse payment trial, specifically overruled a hearsay objection to
                        the same report (though he excluded it for other reasons). See In re Nexium (Esomeprazole) Antitrust
                        Litigation, No. 12-md-02409 (D. Mass.), Trial Tr. Dec. 2, 2014 (ECF No. 1438), at 40-43 (“Their
                        [plaintiffs’] argument is that it comes in under 803(3), government report…. Of course it
                        is.”). [attached]. Moreover, the report qualifies as a learned treatise under FRE 803(18), and so can be
                        used by expert witnesses.


PTX-    802             This is another government study like PTX-1065. In this report, the FDA studied the effects of
1090                    competition from multiple generics. Plaintiffs will use the report at trial with Dr. Lamb and/or other
                        expert witnesses. The FDA has broad authority to conduct studies relating to drugs, see 21 U.S.C.
                        393(d)(2)(C), and the FDA report details how it collected data and analyzed price declines associated
                        with the addition of generic competitors. The report has not been shown to be untrustworthy and is
                        therefore admissible under FRE 803(8). It also qualifies as a learned treatise.


PTX-    602, 802        This Forest email and attached investor reports discuss the 2010 approval of Namenda XR, the expected
1137                    delayed launch of that product in light of the on-going settlements with the generics in the Namenda IR
                        patent case, and that settlement was wise in order to avoid potential generic entry to Namenda IR prior to
                        2015 which was the agreed-upon launch date with the generics. This email and attachments, all of which
                        were produced by Forest in this case, are business records of Forest.




                                                           4
                   Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 6 of 34



 PTX        Defs’                                                Bases for Admissibility
 Nos.     Objections

PTX-    602, 802        This is an expert report by Mr. Cameron Weiffenbach originally proffered by Mylan in the Namenda
1157                    Patent Litigation, but subsequently withdrawn. Mr. Weiffenbach was not going to testify in the Namenda
                        Patent Litigation trial scheduled for April 5, 2010 and Plaintiffs are not relying upon this document for
                        the truth of the matter asserted. Instead, Plaintiffs are relying on PTX-1157 as proof of (1) notice to
                        Forest of Mylan’s fraud theory based on the patent term extension; and (2) the fact that Mylan had
                        admissible evidence in support of that fraud theory. Mylan’s fraud theory was asserted in a draft antitrust
                        complaint whose admissibility has already been agreed to by the parties. See PTX-0009. Forest’s
                        personal knowledge of PTX-1157, for purposes of FRE 602, is demonstrated by Forest’s privilege log,
                        which shows an entry for PTX-1157 on January 26, 2010 at the time Forest and Mylan were negotiating
                        the settlement.


PTX-    402, 403, 802   This stipulation and proposed order was filed by Forest, Mylan, and other litigating generics to modify
1166                    certain discovery deadlines but to maintain the April 5, 2010 trial date in the Namenda IR patent case.
                        That date held firm until Forest and Mylan reached an agreement in principle in mid-March 2010. The
                        document is relevant to demonstrate the context in which Forest and Mylan were negotiating and is likely
                        not hearsay because it was filed by Forest’s lawyer-agents and likely maintained by them and Forest’s in-
                        house lawyers overseeing the case and thus is a business record. If used at trial, counsel for Plaintiffs
                        will examine Forest’s former in-house counsel who oversaw the patent litigation and settlement with
                        Mylan about the docment.




                                                           5
                   Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 7 of 34



 PTX        Defs’                                                  Bases for Admissibility
 Nos.     Objections

PTX-    802             The last three of these references are all prior art to the ‘703 Patent and are therefore legally operative
1174                    documents. Their relevance is not the truth of the matter asserted but rather the proof of what had been
PTX-                    publicly disclosed prior to the filing of the patent.
1202
PTX-                    In addition, each of these four documents qualifies under the “ancient documents” exception to the
1203                    hearsay rule under FRE 803(16) because each of them was published (and therefore clearly prepared)
PTX-                    prior to January 1, 1998.
1205
                        In addition, if necessary, at trial Plaintiffs’ experts will provide the foundation for the “learned treatise”
                        exception to the hearsay rule under FRE 803(18).


PTX-    402, 403 for    These Forest and Merz documents provide descriptions of how Forest and/or Merz interpreted the prior
1210    PTX-1210        art. They will only be addressed by Plaintiffs’ expert, and therefore the 602 objection is moot. FRE 602.
PTX-                    Forest has not yet identified the bases for its 403 objections, and therefore Plaintiffs are unable to address
1212    602 for PTX-    them here.
PTX-    1212, 1216
1214
PTX-    402, 403, 602
1216    for PTX-1214


PTX-    402, 403        This email from in-house Forest lawyer Eric Agovino, who participated in overseeing and negotiating in
1534                    the Namenda patent case, attaches the Lexapro Amendment and describes it as a “side deal in the
                        Namenda patent case.” Forest denies there was a connection between the two. It is clearly relevant.




                                                             6
                   Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 8 of 34



  PTX         Defs’                                                Bases for Admissibility
  Nos.     Objections
PTX-     402, 403, 602,   These historical statistics regarding the length of time the Federal Circuit takes to decide cases were
1352     802, 901         taken directly from the Federal Circuit’s website. They are not relied upon for the truth of the matter
                          asserted. Instead, they are relied upon by Plaintiffs’ expert for what a reasonable litigant would expect in
                          terms of litigation timing. These were downloaded in 2017; the current version is available at
                          http://www.cafc.uscourts.gov/the-court/statistics (towards the bottom of the under the heading “Median
                          Disposition Time for Cases Terminated After Hearing or Submission”).




                                                              7
Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 9 of 34



                          SCHEDULE B
  PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PHASE 1 EXHIBITS
                 Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 10 of 34



 DTX#    Plaintiffs’                                            Plaintiffs’ Position
         Objections

DTX-15   403           These two exhibits are judicial opinions on claim construction. Plaintiffs have no objection to
DTX-16                 admitting evidence reflecting whose claim constructions were ultimately adopted in the Namenda
                       Patent Litigation, and would not oppose the admission of a chart designed to accomplish that
                       objective (showing Mylan’s proposed construction, Forest’s proposed construction, and the
                       construction ultimately adopted).

                       But these judicial opinions are highly prejudicial. First, Judge Sleet’s opinion (DTX-16) chastises
                       some of the generics regarding the briefing they submitted. See DTX-16 at 3 n.5. Second, this
                       Court has already held that Forest’s self-serving interpretation of DTX-16 and the Report and
                       Recommendation on claim construction (DTX-15) was “wishful thinking on Forest's part.” ECF
                       No. 859 at 9. There is simply no telling what mischief Forest intends for these documents. Third,
                       in patent infringement cases, courts routinely instruct the jury on the ultimate claim interpretations
                       but never disclose the reasoning set forth in the claim construction opinion.




                                                               1
                   Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 11 of 34



 DTX#     Plaintiffs’                                           Plaintiffs’ Position
          Objections

DTX-19    802, 403,    DTX-19 is an unverified interrogatory response by Mylan in the Namenda Patent Litigation. On
          602, no      its face it is hearsay. Moreover, because it is unverified, it would not even have been admissible in
          verification the Namenda Patent Litigation. Cavanagh v. Ford Motor Co., No. 13-CV-4584, 2017 WL
                       2805057, at *7 (E.D.N.Y. June 9, 2017), report and recommendation adopted, No. 13-CV-4584,
                       2017 WL 2804934 (E.D.N.Y. June 28, 2017) (“Neither unverified answers to interrogatories nor a
                       complaint that plaintiff has not sworn to can constitute admissible evidence.”); Schwartz v.
                       Compagnie Gen. Transatlantique, 405 F.2d 270, 273 (2d Cir. 1968) (holding that unverified
                       answers to interrogatories could not be considered in opposition to summary judgment motion).

                        If admitted, these interrogatory responses would be unfairly prejudicial because a jury cannot
                        reasonably be expected to differentiate between unverified interrogatories and verified
                        interrogatories, and therefore would mistakenly assume that Mylan expressed the views set forth in
                        the interrogatory responses even though Mylan did not.



DTX-23    402, MIL      Forest elected not to present subjective views of the patent merits and Forest’s settlement strategy
                        was necessarily informed by those subjective views. Forest will likely improperly use this
                        document to inferentially establish its subjective views. See MIL Ruling at p. 12 (discussing
                        election), and at p. 15 (preventing use of expert evidence to inferentially establish prohibited
                        subjective views).


DTX-51    402 for all   Incurred patent litigation attorney’s fees and expenses of the generics are not relevant to the
DTX-306                 analysis of “large” under Actavis. Only the prospective saved litigation fees and expenses of
DTX-307   403, 802,     Forest are relevant.
DTX-320   901 for
DTX-445   DTX-445




                                                               2
                   Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 12 of 34



 DTX#     Plaintiffs’                                           Plaintiffs’ Position
          Objections

DTX-71    402, 403,     After-the-fact disagreements between Forest and Dr. Reddy’s over Forest’s agreements with
          MIL           Mylan are not relevant and could only serve to confuse the jury. Also, suggestions of FTC review
                        and/or approval of the agreement between Forest and Mylan are prohibited. See MIL Rulings at p.
                        18.


DTX-186   802           This analysis report from an unknown and unverified source is hearsay.


DTX-238   402 for all   Forest’s agreements with Dobfar and Orchid over the drug product ceftaroline are not relevant to
DTX-323                 any issues in this case and could serve only to confuse the jury.
DTX-361   403 for
DTX-765   DTX-238       Also, as to DTX-765, suggestions of FTC review and/or approval of the agreement between Forest
          and 323       and Mylan are prohibited. See MIL Rulings at p. 18.

          403, 404,
          802 For
          DTX-765

DTX-360   402           Forest elected not to rely on subjective evidence to establish “fair value.” See MIL Rulings at p.
                        12.




                                                               3
                     Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 13 of 34



 DTX#     Plaintiffs’                                           Plaintiffs’ Position
          Objections

DTX-414   403, 602,     This is a Mylan document and no exception to the hearsay rule applies. To the extent Forest seeks
          802           to have a Forest fact witness address the document, the witness lacks personal knowledge because
                        it is a Mylan document. The document is prejudicial because (1) it reflects statements Mylan was
                        essentially required to make rather than Mylan’s actual beliefs; and (2) although undated, it was
                        presumptively authored in 2007 when Mylan submitted its ANDA and before Mylan uncovered
                        Dr. Olney’s work in 2009. As a result, a jury would likely be confused into thinking the document
                        reflected Mylan’s beliefs as of 2009, when in fact there is no evidence it did.


DTX-448   402, 403      The ANDA status of these generics (Orgenus, Teva, Torrent, and Wockhardt) is not relevant in
DTX-450   for all       this case as Plaintiffs do not allege that these particular generics would have entered the market
DTX-478                 earlier “but for” the pay-for-delay agreement between Forest and Mylan.
DTX-479   602, 802,
DTX-480   1006 for      DTX 480 and 484 are Teva documents; there is no Teva employee on the witness list of either
DTX-483   DTX-480       party;
DTX-484
DTX-488   602, MPT,     DTX 504 is a Torrent document; there are no Torrent employees on any party’s witness list
DTX-500   30(b)(6)
DTX-503   for D484      DTX 515 is a Wockhardt document; there are no Wockhardt employees on any party’s witness list
DTX-504
DTX-505   901 for
DTX-507   DTX-504
DTX-515
DTX-516   602, 901
DTX-517   for DTX-
          515




                                                               4
                     Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 14 of 34



 DTX#     Plaintiffs’                                            Plaintiffs’ Position
          Objections

DTX-632   602, 802      This document was prepared by Plaintiffs’ counsel (possibly edited based on a document
                        originally prepared by Plaintiffs’ expert) and introduced as a demonstrative at the deposition of
                        Mr. Patrick Jochum. It is classic hearsay and none of Defendants’ fact witnesses has personal
                        knowledge of the document. To plaintiffs’ knowledge, none of Defendants’ experts addresses the
                        document either.


DTX-636   402, 403      Anticipated patent litigation attorney’s fees and expenses of the generic company Wockhardt are
                        not relevant to the analysis of “large” under Actavis. Only the prospective saved litigation fees and
                        expenses of Forest are relevant.

                        Forest elected not to present subjective views of the patent merits and Forest’s settlement strategy
                        was necessarily informed by those subjective views. Forest will likely improperly use this
                        document to inferentially establish its subjective views. See MIL Ruling at p. 12 (discussing
                        election), at p. 15 (preventing use of expert evidence to inferentially establish prohibited subjective
                        views).


DTX-777   Untimely      Forest listed these documents as DTX’s in October 2019, well after submission of the Revised Pre-
DTX-778                 Trial Order on April 30, 2019.
DTX-779
DTX-780
DTX-781




                                                                5
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 15 of 34



                                                  SCHEDULE C
                          PLAINTIFFS’ RESPONSES TO DEFENDANTS’ OBJECTIONS
                                        TO PLAINTIFFS’ PHASE 2 EXHIBITS



Phase 2 Exhibit          Objections           Responses
PTX 151                  CE, 402, 403         This document is relevant to rebut any assertion by Forest that it believed
                                              the market preferred XR for its benefits, as it shows that Forest delayed
                                              introduction of the XR product for three years for tactical reasons (page
                                              5). If Forest claims in this trial that its product truly was a benefit for
                                              patients, delaying entry for tactical purposes is inconsistent with those
                                              claims.

PTX 469                  CE, MIL 16           This document shows that the conversion from IR to XR would have a
                                              lasting effect. Switching would impede reverse commute from XR to
                                              generics.

                                              Mr. Devlin notes: “Managed care and LTC tells us that anyone converted
                                              is likely to stay converted...new patients could be hard to get for XR after
                                              IR LOE though.” This goes directly to showing the impact of and
                                              lingering effect and damages from the Hard Switch.

                                              Plaintiffs’ experts cite these and similar materials to support the
                                              continuing harm resulting from the Hard Switch.

PTX 476                  CE, MIL 16           Cited in Summary Judgment opinion, slip op. 27, citing Berndt Op. Rep.
                                              Par. 32, 34

                                              This shows how a hard and soft switch are different, and how each is
                                              associated with a different expected level of conversion from IR to XR,



                                                         1
                        Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 16 of 34



                                                         which is the main issue in Phase 2. 1 Whether to even do a Hard Switch
                                                         was based at least in part on whether the soft switch was failing or
                                                         succeeding to convert IR prescriptions to XR. If it was having difficulty
                                                         meeting 30% line, they would do the Hard Switch. It shows that the soft
                                                         switch tactics were on track for 20-30%.

                                                         Slide 3: “Decision (Withdrawal or Limited Distribution or Conventional
                                                         option) to be based on degree of success in converting Namenda IR to
                                                         Namenda XR”.

                                                         Plaintiffs’ experts cite these and similar materials to support the
                                                         reliability of the forecasts they use for impact and damages and to show
                                                         that Forest was on track for achieving just 30% conversion from a soft
                                                         switch.

    PTX 477                       CE, MIL 16             This is relevant to impact and damages as it shows that Forest understood
                                                         that the soft switch was not going well. The level of IR to XR
                                                         conversion — which is the main damages issue in Phase 2 — was lower
                                                         than expected without the Hard Switch.

                                                         This shows that Forest had good formulary coverage for XR by August
                                                         2013, very shortly after launch. This rebuts Forest’s expert opinion that
                                                         the reason IR to XR conversion increased in 2014 was not the hard
                                                         switch, but instead because XR’s poor formulary coverage changed in
                                                         January 2014. Well, that coverage was already good, this document
                                                         shows.

                                                         It shows that by September 2013, Forest already knew that patient
                                                         satisfaction was at a high level, which would have factored into their
                                                         contemporaneous forecasts that were projecting 30% conversion. This

1
 This is without prejudice to Plaintiffs' position, as reflected in our submission regarding facts already found regarding Forest's
unlawful hard swtich, see ECF 883.
                                                                    2
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 17 of 34



                                   rebuts Forest’s argument that unexpected patient and physician
                                   satisfaction, and not the hard switch, was responsible for higher IR to XR
                                   conversion.

                                   Plaintiffs’ experts cite these and similar materials to support the
                                   reliability of the forecasts they use for impact and damages.

PTX 478          CE, MIL 16        This is relevant to impact and damages as it shows that as of September
                                   2013, using the soft switch tactics, Forest was struggling to stay on track
                                   for 30% conversion, and may even have lowered its sights to 20% before
                                   deciding it needed to do the hard switch. The reason for the increased
                                   IR-to-XR conversion after the hard switch, and what the conversion
                                   would have been without the hard switch, is the primary issue in Phase 2.

                                   “Namenda XR conversion is on the upturn but we need to accelerate our
                                   efforts in order to meet our FY14 goal of 20%.”

                                   Plaintiffs’ experts cite this and similar materials to support the reliability
                                   of the forecasts they use for impact and damages and to show that Forest
                                   was on track for achieving just 30% conversion from a soft switch.

PTX 509          CE, MIL 16        This is relevant to impact and damages as it shows the conversion rate as
                                   of November 2013 is at approximately 15% using soft switch tactics, and
                                   that Forest’s expected peak IR to XR conversion absent a hard switch
                                   was just 20-30%. That expected conversion rate absent the hard switch
                                   is the main damages issue in Phase 2.

                                   Plaintiffs’ experts cite this and similar materials to support the reliability
                                   of the forecasts they use for impact and damages and to show that Forest
                                   was on track for achieving just 30% conversion from a soft switch.

PTX 531          CE, MIL 16, 802   This is relevant to impact and damages as it shows the impact on
                                   managed care of Forest’s discontinuation statements.

                                               3
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 18 of 34




                                  It shows that Forest was telling the market about discontinuation before
                                  February 2014.

                                  It shows that a key Managed Care Organization, Optum, agreed to add
                                  XR to its formulary only after being told of the discontinuation.

                                  It also shows that as a result of that discontinuation communication,
                                  Optum agreed to tell its members about the discontinuation. The
                                  document rebuts Forest’s argument that Optum had already agreed to
                                  cover XR before it was told about discontinuation of IR. Optum says it
                                  was waiting for a response from Forest as of 10/29/13 after already
                                  learning about the hard switch.

                                  This goes directly to demonstrating impact from the discontinuation
                                  campaign.

                                  Plaintiffs’ experts cite this and similar materials to show that the Hard
                                  Switch conduct in fact predated, and had an impact before, the February
                                  14, 2014 official announcement.

                                  802: This is not hearsay. It reflects an agreement from Optum, which are
                                  words of operative legal effect. It shows Forest’s state of mind about the
                                  negotiations with Optum. It also shows that Forest told Optum about the
                                  discontinuation. It shows Optum’s state of mind – in reaction to Forest’s
                                  communication about discontinuation, and waiting for a response from
                                  Forest before adding XR to the formulary.

PTX 533          602              This is a document, not testimony. It is an analog analysis reflecting
                                  Forest employees’ analysis of the market. It is offered to show Forest’s
                                  expectations of IR-XR conversion (not for the truth of the matter), and is
                                  703 reliance material for Drs. Lamb and Berndt.


                                             4
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 19 of 34



PTX 564          CE, MIL 16       Cited in Summary Judgment opinion, slip page 28, citing Lamb Op. Rep.
                                  Par. 154

                                  This is relevant to impact and damages as it shows Forest’s 30% share
                                  expectation from the soft switch, absent the hard switch, and the fact that
                                  it was relied upon within the company. If Forest wants to say that the
                                  jury has to take the 30% but-for IR-XR conversion as established, we
                                  will accept that, and will propose a binding jury instruction.

                                  Page 5: Says “the objective is to convert at least 30% of Namenda to
                                  Namenda XR prior to Namenda LOE in 2015.”

                                  Plaintiffs’ experts cite this and similar materials to support the reliability
                                  of the forecasts they use for impact damages.

PTX 789          CE, MIL 16       This is relevant to impact and damages as it shows that the decision to do
                                  the Hard Switch was done before 2014. This rebuts Defendants’ expert
                                  and fact testimony that the Hard Switch decision was only made in
                                  February 2014. This is relevant because Forest argues that there could be
                                  no impact from the Hard Switch until the official Feb. 14, 2014 Hard
                                  Switch announcement because the decision had not even been made until
                                  February 2014; but evidence showing that Forest was already revealing
                                  its Hard Switch intention in 2013 is relevant to rebut that argument.

                                  Plaintiffs’ experts cite this and similar materials to show that the Hard
                                  Switch conduct in fact predated the February 14, 2014 official
                                  announcement.

PTX 831          CE, MIL 16       Cited in Summary Judgment opinion, slip page 28, citing Lamb Op. Rep.
                                  Par. 154

                                  This is relevant to impact and damages as it shows that Forest believed,
                                  and was communicating outside the company through its public investor

                                              5
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 20 of 34



                                  call statements, that without the hard switch, IR-XR conversion would
                                  only reach around 30%. What the IR-XR conversion would be absent
                                  the hard switch is the main damages issue in Phase 2.

                                  Plaintiffs’ experts cite this and similar materials to show that the Hard
                                  Switch conduct in fact predated the February 14, 2014 official
                                  announcement.

PTX 850          CE, MIL 16       Cited in Summary Judgment opinion, slip page 27, citing Berndt Op.
                                  Rep. Par. 34

                                  This is relevant to impact and damages as it shows at slide 8 that, as of
                                  December 2013, the “Conversion rate is at 15% but on track to reach
                                  20%-30%” demonstrating that the soft switch approach was in line with
                                  20-30% based on their actual experience up to December. The IR-XR
                                  conversion percentage absent the hard switch (i.e., with only a soft
                                  switch) is the main damages issue in Phase 2 of the case.

                                  It also shows that by December 2013, Forest already knew that patient
                                  satisfaction was at a high level, which would have factored into their
                                  contemporaneous forecasts that were projecting 20-30% conversion. This
                                  rebuts Forest’s argument that unexpected patient and physician
                                  satisfaction, and not the hard switch, was responsible for higher IR to XR
                                  conversion.

                                  Plaintiffs’ experts cite this and similar materials to support the reliability
                                  of the forecasts they use for impact and damages and to show that Forest
                                  was on track for achieving just 30% conversion from a soft switch.

PTX 883          CE, MIL 16       This is relevant to impact and damages as it is an early version of the
                                  analog analysis that Forest used to predict IR-XR conversion absent the
                                  hard switch. It is relevant to show that the analog analysis was a serious
                                  project conducted over a long time – reflecting that the forecasts, based

                                              6
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 21 of 34



                                  in part on the analog analyses – were careful efforts to predict IR-XR
                                  conversion absent the hard switch, rendering the forecasts reliable. The
                                  IR-XR conversion absent the hard switch, using Forest’s forecasts, is the
                                  main damages issue in Phase 2 of the trial.

                                  Plaintiffs’ experts cite this and similar materials to show that the
                                  forecasts that they rely upon for impact and damages were based upon
                                  significant consideration and input and therefore are reliable.

PTX 884          CE, MIL 16       This document is quoted in the Summary Judgment opinion at slip. op.
                                  page 21.

                                  This is relevant to impact and damages as it shows that Forest had good
                                  formulary coverage dating to May of 2013, even before launch.

                                  This rebuts Forest’s expert opinion that the cause of IR to XR conversion
                                  increased in 2014 was not the hard switch, but instead because XR’s poor
                                  formulary coverage changed in January 2014. Well, it was already good,
                                  this document shows.

PTX 887          CE, MIL 16       Cited in Summary Judgment opinion, slip page 27, citing Berndt Op.
                                  Rep. Par. 34

                                  This is relevant to impact and damages as it shows that Forest’s
                                  forecaster of IR-XR conversion (the main damages issue in Phase 2) was
                                  already aware of the doctor and caregiver surveys when she created
                                  September and October 2013 forecasts predicting 30% IR-XR
                                  conversion using “conventional” (soft switch) tactics. This shows Forest
                                  expected 30% IR-XR conversion absent the hard switch.

                                  Plaintiffs’ experts cite this and similar materials to show that the
                                  forecasts that they rely upon for impact and damages were reliable and to


                                             7
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 22 of 34



                                  show that Forest’s forecasts were based upon extensive consideration and
                                  input.

PTX 893          CE, MIL 16       This is relevant to impact and damages as it shows the impact of the hard
                                  switch on IR-XR conversion, that it would be difficult for generic IR to
                                  get patients and physicians to reverse commute back from XR to generic
                                  IR. The IR-XR conversion percentage is the main damages issue in
                                  Phase 2.

                                  Mr. Saunders states, on Page 17, “if we do the hard switch and we’ve
                                  converted patients and caregivers to once-a-day therapy versus twice a
                                  day, it’s very difficult for the generics then to reverse commute back, at
                                  least with the existing Rxs. They don’t have the sales force, they don’t
                                  have the capabilities to go do that. It doesn’t mean that it can’t happen, it
                                  just becomes very difficult”

PTX 899          CE, MIL 16       This document is relevant to impact and damages. On January 7, 2014,
                                  Forest’s CEO says that IR-XR conversion is acting as a barrier to protect
                                  Forest from generic Namenda IR automatic substitution in July of 2015
                                  (page 8). The extent to which the conversion is impeding generic
                                  substitution, and would have been less under the soft switch than the hard
                                  switch, is a main driver of damages from the hard switch product hop.

                                  Plaintiffs’ experts cite this and similar materials to show that generic
                                  erosion of brand sales is typically very high, and that the impact of the
                                  Hard Switch was to reduce that typical erosion.

PTX 902          CE, MIL 16       Cited in Summary Judgment opinion, slip page 27, citing Berndt Op.
                                  Rep. Par. 34

                                  (This is another version of PTX 850, which was included out of
                                  abundance of caution as Dr. Lamb cited one version, Dr. Berndt cited
                                  another).

                                             8
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 23 of 34




PTX 938          CE, MIL 16, 602,   Cited in Summary Judgment opinion, slip page 23, citing Lamb Op. Rep.
                 802                Par. 102

                                    This email attaches a draft Letter from Optum to patients which is an
                                    example of what Optum will send out to support discontinuation; this
                                    shows impact on MCOs from discontinuation: it causes MCOs to push
                                    patients to XR thereby increasing the IR-XR conversion percentage,
                                    which is the main damages issue in Phase 2. It also shows that Optum
                                    was told of discontinuation prior to putting XR on its Part D formulary,
                                    which rebuts Forest’s argument that Optum had already agreed to cover
                                    XR before it was told about discontinuation of IR. Recall that in PTX-
                                    531 Optum says it was waiting for a response on a 43% rebate demand it
                                    made of Forest as of 10/29/13 after already learning about the hard
                                    switch.

                                    Plaintiffs’ experts cite this and similar materials to show the impact from
                                    the discontinuation communications, and to show that Optum was told of
                                    discontinuation in October 2013.

                                    602: This is a document, not testimony.

                                    802: This is not hearsay, the Forest statements are admissions; the Optum
                                    letter is a draft, not offered for the truth, offered to show it was said. The
                                    relevant nonhearsay purpose is to show Optum’s reasons for putting XR
                                    on formulary (discontinuation) and the fact of its intending to help with
                                    the IR-XR conversion effort.

PTX 940          CE, MIL 16         This email reflects that as of February 2014, just before the official
                                    discontinuation announcement, despite certain recent additions of XR
                                    onto GPO formularies, IR to XR conversion was still “underwhelming”,
                                    and that IR-XR conversion was stagnating.


                                                9
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 24 of 34



                                  This rebuts Forest’s expert opinion that the reason IR to XR conversion
                                  increased in 2014 was not the hard switch, but instead because XR’s
                                  formulary coverage changed in January 2014. This document shows that
                                  the formulary gains caused “underwhelming” conversion, so it must have
                                  been the hard switch.

                                  Plaintiffs’ experts cite this and similar materials to support the reliability
                                  of the forecasts they use for impact and damages and to show that Forest
                                  was on track for achieving just 30% conversion from a soft switch.

PTX 942          802              The statements by CCO/EVP Elaine Hochberg are admissions under
                                  801d2D.

PTX 969          CE, MIL 16       It also shows that by March 2013, Forest already planned a number of
                                  promotional efforts, which would have already factored into their
                                  contemporaneous forecasts that were projecting peak 30% IR-XR
                                  conversion (e.g., slide 46). This rebuts Forest’s argument that unplanned
                                  promotion/Diret To Consumer advertisting, and not the hard switch, was
                                  responsible for higher IR to XR conversion. The promotion/DTC was
                                  already planned and already factored into the peak IR-XR conversion
                                  percentage.

                                  Plaintiffs’ experts cite this and similar materials to show that the
                                  forecasts that they rely upon for impact and damages were based upon
                                  significant consideration and input and therefore are reliable.

PTX 970          602, 802         602: This is a document, not testimony.

                                  802: This is a report prepared for Forest and is an admission containing
                                  Forest own statements (other than Forest no way for S&H to know what
                                  Forest’s current conversion or target is).

PTX 979          602, 802         602: This is a document, not testimony.

                                             10
          Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 25 of 34




                                      802: This is not hearsay. This is an admission. These are all Forest
                                      (Actavis) employees talking about how Omnicare (GPO) removed IR
                                      from formulary and there are no IR sales through that GPO any longer.

PTX 989          402, 403, 602, 802   This document is part of the analog analysis from April 2012 showing
                                      that Forest’s forecasting effort was a long term project that was through,
                                      and renders the forecasts reliable. The analog forecasts that Forest used
                                      to predict IR-XR conversion absent the hard switch are the primary
                                      damages issue in Phase 2.

                                      Plaintiffs’ experts cite this and similar materials to show that the
                                      forecasts that they rely upon for impact and damages were based upon
                                      significant consideration and input and therefore are reliable.

                                      602: This is a document, not testimony.

                                      802: This is not hearsay, it is an admission. These are all Forest
                                      employees’ statements.

PTX 991          CE, MIL 16, 602,     This document from November 2013 shows the existence and effect of
                 802                  Forest’s public statements about discontinuation. Listeners interpreted it
                                      as showing Forest would be doing a hard switch, which creates doubt and
                                      provokes IR-XR conversion, even before the official announcement in
                                      February 2014.

                                      Plaintiffs’ experts cite this and similar materials to show that the Hard
                                      Switch conduct in fact predated, and would be expected to have an
                                      impact before, the February 14, 2014 official announcement.

                                      602: This is a document, not testimony. The author’s personal
                                      knowledge is irrelevant, it is used to show the message is being spread,
                                      right or wrong.

                                                 11
           Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 26 of 34




                                       802: This is not hearsay, it is not offered for the truth, but to show the
                                       fact of Forest’s hard switch communications and the effect that Forest’s
                                       communications are having, and that Forest’s message is being
                                       disseminated by others to a broader segment of the market.

PTX 1093          402, 403, 602, 802   This document shows that Saunders is talking publicly about both
                                       appealing the injunction, as well as that Forest intends to seek a stay of
                                       the injunction (page 8), communications that have the effect of creating
                                       doubt about continued availability of IR.

                                       Plaintiffs’ experts cite this and similar materials to show that the
                                       statements about the injunction and continued availability of Namenda
                                       IR were accompanied by statements that Forest was appealing the
                                       injunction, which fostered uncertainty and doubt about whether IR would
                                       still be discontinued.

                                       This is relevant to rebut Forest’s assertion that the injunction erased the
                                       acceleration of IR-XR conversion caused by the hard switch
                                       announcement. It shows that Forest clearly said the injunction was being
                                       appealed and a stay was being sought, both of which mean that the
                                       injunction erased nothing.

                                       602: This is a document, not testimony. He is the CEO, he has
                                       knowledge.

                                       802: Saunders’ statements are admissions.

PTX 1095          CE, MIL 16, 402;     CEO Saunders says that reverse commuting would not work following
                  403; 602; 802, 901   IR-XR conversion (page 7). This is relevant to rebut Forest’s argument
                                       that IR-XR conversion could be erased through reverse commuting. IR-
                                       XR conversion is the main damages issue in a Phase 2 trial.


                                                  12
           Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 27 of 34



                                     Plaintiffs’ experts cite these and similar materials to support the
                                     continuing harm resulting from the Hard Switch.

                                     602: This is a document, not testimony. Saunders was speaking within
                                     his area of expertise

                                     802: This is an admission.

                                     901: The attributes of the document, on their face, reflect that it is an
                                     authentic document put out by an established financial publisher,
                                     available from Bloomberg on the internet.

PTX 1521          CE, MIL 16, 402;   These are emails reflecting letters that were sent out about the
                  403; 602; 802      discontinuance, showing some of the extent of the discontinuation
                                     campaign.

                                     Plaintiffs’ experts cite these and similar materials to demonstrate the
                                     scope and breadth of the discontinuation campaign.

                                     602: This is a document, not testimony. These employees are acting in
                                     the scope of their jobs.

                                     802: Forest’s statements are admissions. The third party statements,
                                     offered not for the truth of any matter, but instead to prove that it was
                                     said and to understand Forest’s statements: they asked for copies of what
                                     was sent out, and these attachments are in response to that request.




                                                13
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 28 of 34



                                                      SCHEDULE D
                      PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PHASE 2 EXHIBITS


  DTX#     Plaintiffs’ Objections                                     Plaintiffs’ Position
DTX-25    802                        This is a declaration by a Forest employee, Julie Snyder, prepared for this case.
                                     Ms. Snyder may testify live. Her declaration is hearsay.

DTX-27    802, 103, 602, 701, 402,   Plaintiffs preserve these objections for appeal.
          403
DTX-28    802, HS w/in HS, 402,      Plaintiffs preserve these objections for appeal.
          403, 602
DTX-129   802, hearsay within        This document is an anonymous survey and is hearsay. Forest is not in the
          hearsay                    business of conducting surveys, so it does not a business record. Insofar as it
                                     presents the views of survey respondents, it contains hearsay within hearsay.

DTX-134   802                        This email chain contains hearsay within hearsay (i.e., the initial email from Dr.
                                     Morris to Dr. Lah.).

DTX-142   402, 403, 701, 802         This document is not relevant, would waste time, and contains improper lay
                                     opinion testimony as to purported challenges Forest had in manufacturing
                                     Namenda XR and how Forest went about solving them.

DTX-150   802, hearsay within        This document is an anonymous survey and contains hearsay within hearsay.
          hearsay                    Forest is not in the business of conducting surveys, so it is not a business record.




                                                              1
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 29 of 34



DTX-155   402, 403, 602, 702, 802   This is the expert report of Forest’s medical expert scheduled to testify at trial, Dr.
                                    Bruce Kohrman. Forest has designated cumulative expert reports from defense
                                    witnesses Dr. Jacobs and/or Dr. Rovner.

                                    The issue of whether XR is safe or preferred is not relevant given the prior findings
                                    in the NYAG action that Forest compelled the switch to Namenda XR, and that
                                    physicians were reluctant to switch back, and the Court’s collateral estoppel ruling.

                                    The report contains statements about other medications (¶¶ 17-19, 23) which are
                                    not relevant given the collateral estoppel ruling on Forest’s monopoly power.

                                    Paragraph 39 states that:

                                    “I do not believe that it is medically necessary to have [Namenda IR] as an option.
                                    If a doctor did have a patient for whom he felt Namenda IR was medically
                                    necessary, Namenda IR solution will be available and I understand that the twice-a-
                                    day Namenda tablets will also continue to be available for prescription on a limited
                                    distribution basis through a specialty pharmacy. With these options in place, a
                                    doctor would be able to continue to prescribe twice-a-day Namenda.”

                                    This testimony is precluded by the prior findings in the NYAG action, and this
                                    Court’s collateral estoppel ruling. See, e.g., In re Namenda Direct Purchaser
                                    Antitrust Litig., 2017 WL 4358244 at *11 (S.D.N.Y. Dec. 11, 2017)
                                    (“‘[A]nnouncing the imminent discontinuation of a drug is tantamount to
                                    withdrawal.’”). The Second Circuit expressly rejected the argument that limited IR
                                    availability through a specialty pharmacy meant Forest had not withdrawn
                                    Namenda IR. Namenda II, 787 F.3d 638, 648 (2d Cir. 2015) (“Although the
                                    agreement with Foundation Care makes IR available to a limited number of
                                    patients, Defendants’ actions effectively withdrew Namenda IR form the market.”).
                                    And whether a doctor thinks it was “medically necessary” to keep Namenda IR
                                    tablets available is irrelevant because it was necessary under the antitrust laws.




                                                                2
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 30 of 34



 DTX#      Plaintiffs’ Objections                                     Plaintiffs’ Position
                                     Paragraphs 32-33, 36, and 40-45 discuss switching between IR and XR and back to
                                     IR and generic IR, suggesting such switching is easy or unproblematic. Paragraphs
                                     32-33, 36, and 40-45 are precluded by the Second Circuit’s holding that once
                                     patients and physicians switched from IR to XR, they “would be very unlikely to
                                     switch back to twice-daily [Namenda] IR therapy even after less-expensive generic
                                     IR bec[ame] available, due to the high transactions costs associated with
                                     Alzheimer’s patients first switching from” IR to XR and then back to IR. Namenda
                                     II, 787 F.3d at 649.

DTX-167   402, 403, 602, 701, 802,   This declaration contains statements precluded by the Court’s collateral estoppel
          CE                         ruling and the prior NYAG decisions: ¶ 2, fourth bullet (limited availability of
                                     Namenda IR through specialty pharmacy); ¶ 2, fifth bullet (relevant market);
                                     paragraph 14 (alleged procompetitive justification); ¶¶ 18-19 (suggesting it was
                                     “acceptable” if Namenda IR were no longer available); ¶ 20 (Forest’s alleged
                                     beliefs underlying the hard switch); 25-29 (limited availability through specialty
                                     pharmacy); and 30 (relevant market). And ¶ 6 (alleged research and development
                                     costs) also is not relevant.

                                     This declaration attaches an anonymous survey that contains hearsay within
                                     hearsay. It is not a business record because Forest is not in the business of
                                     conducting surveys.

                                     The issue of whether XR is safe or preferred is not relevant given the prior findings
                                     in the NYAG action that Forest compelled the switch to Namenda XR, and that
                                     physicians were reluctant to switch back, and the Court’s collateral estoppel ruling.




                                                             3
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 31 of 34



  DTX#     Plaintiffs’ Objections                                        Plaintiffs’ Position
DTX-172   402, 403, 602, 702, 802,   This document is the expert report of Forest’s medical expert who is not scheduled
          CE                         to testify at trial, Dr. Alan R. Jacobs. Defendants have designated cumulative
                                     expert reports from defense witnesses Dr. Kohrman and/or Dr. Rovner.

                                     The issue of whether XR is safe or preferred is not relevant given the prior findings
                                     in the NYAG action that Forest compelled the switch to Namenda XR, and that
                                     physicians were reluctant to switch back, and this Court’s collateral estoppel ruling.

                                     Paragraph 23 discusses other drugs and so is precluded by the estoppel ruling that
                                     Forest had monopoly power.

                                     Paragraph 32 contains hearsay within hearsay.

                                     Paragraphs 5-6, 33-45 discuss switching between IR and XR and back to generic
                                     IR, suggesting such switching is easy or unproblematic. Paragraphs 5-6, 33-45 are
                                     precluded by the Second Circuit’s holding that once patients and physicians
                                     switched from IR to XR, they “would be very unlikely to switch back to twice-
                                     daily [Namenda] IR therapy even after less-expensive generic IR bec[ame]
                                     available, due to the high transactions costs associated with Alzheimer’s patients
                                     first switching from” IR to XR and then back to IR. Namenda II, 787 F.3d at 649.

DTX-174   402, 403, 602, 702, 802,   This document is the expert report of Forest’s medical expert who is scheduled to
          CE                         testify at trial, Dr. Barry Rovner. Defendants have designated cumulative expert
                                     reports from defense witnesses Dr. Kohrman and/or Dr. Jacobs.

                                     The issue of whether XR is safe or preferred is not relevant given the prior findings
                                     in the NYAG action that Forest compelled the switch to Namenda XR, and that
                                     physicians were reluctant to switch back, and this Court’s collateral estoppel ruling.

                                     Paragraph 26 discusses other drugs and is precluded by the Court’s collateral
                                     estoppel ruling on Forest’s monopoly power.


                                                              4
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 32 of 34



 DTX#      Plaintiffs’ Objections                                  Plaintiffs’ Position
                                    Paragraphs 45-46 contain hearsay within hearsay.

                                    Paragraphs 6, 34-35, 49, and 51 discuss switching between IR and XR and back to
                                    generic IR, suggesting such switching is easy or unproblematic. Paragraphs 6, 34-
                                    35, 49 and 51 are precluded by the Second Circuit’s holding that once patients and
                                    physicians switched from IR to XR, they “would be very unlikely to switch back to
                                    twice-daily [Namenda] IR therapy even after less-expensive generic IR bec[ame]
                                    available, due to the high transactions costs associated with Alzheimer’s patients
                                    first switching from” IR to XR and then back to IR. Namenda II, 787 F.3d at 649.

                                    Paragraph 48 discusses the limited availability of IR through a specialty pharmacy
                                    and is precluded. The Second Circuit expressly rejected the argument that limited
                                    IR availability through a specialty pharmacy meant Forest had not withdrawn
                                    Namenda IR. Namenda II, 787 F.3d at 648.

DTX-190   802                       The document attaches a third-party document that is hearsay.

DTX-192   802, hearsay within       This document is an anonymous survey and is hearsay. It is not a business record
          hearsay                   because Forest is not in the business of conducting surveys. Insofar as it purports
                                    to present the views of survey respondents, it contains hearsay within hearsay.

DTX-286   802, hearsay-within-      This document is an anonymous survey by a third party (Gfk) and is hearsay. It is
          hearsay                   not a business record because Forest is not in the business of conducting surveys.
                                    Insofar as it purports to present the views of survey respondents, it contains hearsay
                                    within hearsay.

DTX-298   802, hearsay-within-      This document is an anonymous survey by a third party (Gfk) and is hearsay. It is
          hearsay                   not a business record because Forest is not in the business of conducting surveys.
                                    Insofar as it purports to present the views of survey respondents, it contains hearsay
                                    within hearsay.



                                                             5
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 33 of 34



  DTX#     Plaintiffs’ Objections                                    Plaintiffs’ Position
DTX-303   802, hearsay-within-      This document is an anonymous survey and is hearsay. It is not a business record
          hearsay                   because Forest is not in the business of conducting surveys. Insofar as it purports
                                    to present the views of survey respondents, it contains hearsay within hearsay.

DTX-451   402, 403                  This document reflects downstream pricing and is therefore not relevant. The
                                    Court has barred any evidence of pass-on effects. See Order Disposing of Motions
                                    In Limine, at p. 20 (Dkt. No. 859).

DTX-646   402, 403, 802             Defendants seek to admit this document in order to tie some advertising done by
                                    Forest to XR sales. Forest employees, however, are not in the business of ascribing
                                    causal relationships and it is thus hearsay. Rather, such statements are opinion and
                                    therefore not admissible under any exception to the hearsay rule.

DTX-647   402, 403, 802             No foundation has been laid for this document. Defendants seek to admit this
                                    document in order to tie some direct to consumer promotion to XR sales. Forest
                                    employees, however, are not in the business of ascribing causal relationships and it
                                    is thus hearsay. Rather, such statements are opinion and not admissible.

DTX-649   402, 403, 802             This is a presentation about another Forest product – Namzaric – which is
                                    irrelevant to this case.

                                    This document is an anonymous survey and is hearsay. It is not a business record
                                    as Forest is not in the business of conducting surveys. Insofar as it purports to
                                    present the views of survey respondents, it contains hearsay within hearsay.
                                    Defendants seek to admit this document in order to tie some direct to consumer
                                    promotion to XR sales. Forest employees, however, are not in the business of
                                    ascribing causal relationships and it is thus hearsay. Rather, such statements are
                                    opinion and therefore not admissible under any exception to the hearsay rule.

DTX-655   802                       This is a transcript of an investor call containing statements of Forest’s own
                                    executives. It is hearsay.


                                                             6
                  Case 1:15-cv-07488-CM-RWL Document 884 Filed 10/09/19 Page 34 of 34



  DTX#     Plaintiffs’ Objections                                   Plaintiffs’ Position
DTX-658   802                       No foundation has been laid for this document. Appears to be a third-party
                                    document from an advertising agency.

DTX-667   402, 403, 802             Defendants seek to admit this document in order to tie some advertising done by
                                    Forest to XR sales. Forest employees, however, are not in the business of ascribing
                                    causal relationships and it is thus hearsay. Rather, such statements are opinion and
                                    therefore not admissible under any exception to the hearsay rule.

DTX-684   802                       This document is an email to Forest from an outside organization asking questions
                                    about pricing and availability of Namenda products. The document contains
                                    hearsay within hearsay, and is not clear who made what comments.

DTX-697   402, 802, hearsay-        This document was written by a third party, outside analyst and is comprised of
          within-hearsay            statements by various third parties.

DTX-732   802                       This document contains email traffic from a third party, a public relations firm, and
                                    is hearsay.

DTX-762   402, 403, 802             Defendants seek to admit this document in order to tie some advertising done by
                                    Forest to XR sales. Forest employees, however, are not in the business of ascribing
                                    causal relationships and it is thus hearsay. Rather, such statements are opinion and
                                    therefore not admissible under any exception to the hearsay rule.

DTX-764   802                       This document contains email traffic from a third party, an advertising agency, and
                                    is hearsay. It also discusses an anonymous survey and is hearsay. It is not a
                                    business record as Forest is not in the business of conducting surveys. To the
                                    extent that the document purports to present the views of survey respondents, it
                                    contains hearsay within hearsay.




                                                            7
